DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 12-15 and 18 are objected to because of the following informalities:  
Claim 12 does not end in a period.
Claim 13 uses the phrase “a first amplifier electrically coupled to the primary coil for providing the first current to the gradient coil; and a second amplifier electrically coupled to the shield coil for providing the second current to the shield coil.” The term “gradient coil” is defined in Paragraph [0030] of the Specification such that “each gradient coil 14 has a primary coil 16 and a shield coil 18.” Therefore, it is unclear how the “first current to the gradient coil” differs from “the second current to the shield coil,” given that the “gradient coil” is understood to include “a shield coil.”
Claim 14 in an interpretation may be construed as an independent claim and it also could be construed as a dependent claim since the claim refers back to claim 8. If the applicant intends to have the claims be interpreted as an independent claim, it is suggested to bring in the entire claim 8 into claim 14. Alternatively, if the applicant intends to have the claim interpreted as a dependent claim it is suggested to re-write the claim as a proper dependent form. Given this reasoning the Office presumes that claim 14 is a dependent claim regardless of the indication that 3 independent claims have been filed.
Claim 15, for the reasons discussed above regarding claim 14, is being object to given that it may be construed as an independent claim and it also could be construed as a dependent claim since the claim refers back to claim 8. Given this reasoning the Office presumes that claim 15 is a dependent claim regardless of the indication that 3 independent claims have been filed.
Claim 18 ends with the phrase “coil ; and” which does not end in a period and which erroneously uses the word “and” without providing any further clause.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is found in:
Claim 11 which uses the phrase “current splitter” and which is then modified by the functional language “configured to divide the current from the first amplifier into the first current for the primary coil and into the second current for the shield coil at a reduced magnitude as compared to the first current.” This functional language is not modified by sufficient structure, material or acts for performing this claimed function. For these reasons the “current splitter” is being interpreted under the provisions of 35 U.S.C. 112(f). In light of the entire disclosure provided, the “current splitter” is defined to include “a resistor or variable resistor” and the equivalents to these disclosed structures, materials or acts (See Specification Para. [0043]).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 8, 12-15, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding claim 5, the term “generally planar” is a relative term which renders the claim indefinite. The term “generally planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the extent to which the primary and shield coils are planar to one another is rendered indefinite given the use of the phrase “generally planar.”
Regarding claim 8, the term “about 15 cm … about 20 cm” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the range of first and second radius sizes is rendered indefinite given the use of the term “about.”
Regarding claims 12, 19, and 20 the term “relatively constant” is a relative term which renders the claim indefinite. The term “relatively constant” is not defined by the claim, the relatively constant.” 
Regarding claim 13, which recites the limitation "the gradient coil." There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 19,  which recites the limitation "the current splitter." There is insufficient antecedent basis for this limitation in the claim.
For these reasons all claims which depend from the claims discussed above in this section are consequently rejected as indefinite under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (US 2002/0135369 A1).
Regarding claim 1, Joseph teaches a coil system (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings")) for generating a magnetic field (See Joseph: Para. [0004] (discussing that in, "[m]agnetic resonance imaging (MRI) systems … patient is placed in a magnetic field and is subjected to radio-frequency electromagnetic pulses")) within a  (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings")) having an imaging region (See Joseph: Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume")), the coil system comprising: a primary coil for generating the magnetic field in the MRI apparatus (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings"), Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"), and Para. [0070] (stating that the, "gradient coil set 270 comprises a multiple winding gradient coil 100 and a multiple winding shielding coil 200")), the primary coil positioned at a first distance from the imaging region and configured to be driven at a first current (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises a multiple winding gradient coil 100"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 100 and 112 (showing the gradient coil's location on a cylinder)); and a shield coil positioned at a second distance, that is larger than the first distance, from the imaging region (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises ... a multiple winding shielding coil 200"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), Para. [0083] (providing wherein, "the gradient coil was given a diameter of 1.0 meter. The shielding coil diameter was 1.1 meter"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 200 and 212 (showing the shielding coil's location on a cylinder)), the shield coil configured to be driven at a second current that is different in magnitude than the first current (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")); wherein the shield coil is adapted to reduce the magnetic field generated by the primary coil outside of the shield coil (See Joseph: Para. [0022] (clarifying that the, "cylindrical shielding coil of the present invention provides a canceling magnetic field gradient to cancel an error magnetic field gradient created within the imaging volume by eddy currents generated by a gradient coil in a volume outside of the gradient coil")) when the primary coil is driven at the first current and the shield coil is driven at the second current (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")).
Regarding claim 2, Joseph teaches the coil system of claim 1 (See above discussion) wherein the first current provided to the primary coil is greater than the second current provided to the shield coil (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil") and Para. [0077] (discussing the benefits of allowing, "only a fraction of the main coil current to flow in the shielding coil ... thus reducing the current to the shielding coil by a factor of 2")).
Regarding claim 16, Joseph teaches a method of operating a coil system (See above discussion) with a primary coil and a shield coil (See Joseph: Para. [0021] (providing for, "a cylindrical whole body magnetic resonance imaging system gradient shielding coil having multiple windings") and Para. [0070] (stating that the, "gradient coil set 270 comprises a multiple winding gradient coil 100 and a multiple winding shielding coil 200")) for generating a magnetic field (See Joseph: Para. [0004] (discussing that in, "[m]agnetic resonance imaging (MRI) systems … patient is placed in a magnetic field and is subjected to radio-frequency electromagnetic pulses")) in a magnetic resonance imaging (MRI) apparatus (See Joseph: Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume")), the MRI apparatus having an imaging region (See Joseph: Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume")), the method comprising: driving the primary coil with a first current (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises a multiple winding gradient coil 100") and Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")) for generating the magnetic field in the  (See Joseph: Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume")), the primary coil being positioned at a first distance from the imaging region (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises a multiple winding gradient coil 100"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 100 and 112 (showing the gradient coil's location on a cylinder)); and driving the shield coil with a second current, the second current being different in magnitude from the first current (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises ... a multiple winding shielding coil 200") and Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil")), the shield coil positioned at a second distance, that is larger than the first distance, from the imaging region (See Joseph: Para. [0070] (discussing that the, "gradient coil set 270 comprises ... a multiple winding shielding coil 200"), Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil"), Para. [0083] (providing wherein, "the gradient coil was given a diameter of 1.0 meter. The shielding coil diameter was 1.1 meter"), and Para. [0022] (clarifying that the system described regards the, "magnetic field gradient [which is] created within the imaging volume"); Fig. 12, Ref. Chars. 200 and 212 (showing the shielding coil's location on a cylinder)); wherein the shield coil is adapted to reduce the magnetic field generated by the primary coil outside the shield coil (See Joseph: Para. [0022] (clarifying that the, "cylindrical shielding coil of the present invention provides a canceling magnetic field gradient to cancel an error magnetic field gradient created within the imaging volume by eddy currents generated by a gradient coil in a volume outside of the gradient coil")) when the primary coil is driven at the first current and the shield coil is driven at the second current (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil")).
Regarding claim 17, Joseph teaches the method of claim 16 (See above discussion) wherein the first current provided to the primary coil is greater than the second current provided to the shield coil (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil") and Para. [0077] (discussing the benefits of allowing, "only a fraction of the main coil current to flow in the shielding coil ... thus reducing the current to the shielding coil by a factor of 2")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3, 4, 6-9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Joseph.
	Regarding claim 3, Joseph teaches the coil system of claim 2 (See above discussion), and therefore substantially what is described by claim 3. 
However, a single embodiment of Joseph fails to teach wherein the shield coil has a winding density that is designed to approximate a continuous current density distribution when the second current runs therethrough. 
Nevertheless, a combination of embodiments taught within Joseph teaches, wherein the shield coil has a winding density that is designed to approximate a continuous current density distribution when the second current runs therethrough (See Joseph: Paras. [0045] to [0047] (clarifying that the, "reason that the parallel loop shielding coil fails to completely shield the gradient coil is ... [because any] design for the z-gradient shielding coil that uses parallel loops is equivalent to sampling that distribution at a finite number of z values, shown as 160 in FIG. 7. Such finite number of samples can never exactly reproduce the continuous function of z that is required for exact cancellation of fields external to the shielding coil. The present invention provides a shielding coil for exact cancellation of error fields along the z-axis") and Para. [0077] (discussing the benefits of allowing, "only a fraction of the main coil current to flow in the shielding coil ... thus reducing the current to the shielding coil by a factor of 2")).
	The multiple embodiments taught by Joseph are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging 
Regarding claim 4, a combination of embodiments taught within Joseph teaches the coil system of claim 3 (See above discussion), and therefore substantially what is described by claim 4. 
Furthermore, a combination of embodiments taught within Joseph teaches wherein the number of windings on the shield coil is increased by a factor that corresponds with a decrease in the second current (See Joseph: Para. [0077] (providing that the, "factor by which the current in the shielding coil is reduced would be exactly equal to the number, N', of such independent windings in the gradient coil. In this case, as explained in Equations 6, 7 A, and 7B, the right hand side of the equations would have an additional factor of N', with the result that the winding density of the shielding coil spirals would be increased, thus giving more effective shielding")), to approximate the continuous current density distribution (See Joseph: Paras. [0045] to [0046] (clarifying that the, "reason that the parallel loop shielding coil fails to completely shield the gradient coil is ... [because any] design for the z-gradient shielding coil that uses parallel loops is equivalent to sampling that distribution at a finite number of z values, shown as 160 in FIG. 7. Such finite number of samples can never exactly reproduce the continuous function of z that is required for exact cancellation of fields external to the shielding coil. [0047] The present invention provides a shielding coil for exact cancellation of error fields along the z-axis")).
The multiple embodiments taught by Joseph are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Joseph in order to provide for wherein the number of windings on the shield coil is increased by a factor that corresponds with a decrease in the second current, to approximate the continuous current density distribution as found in claim 4. This is because Joseph clarifies in Paragraph [0021] that the multiple embodiments taught by their disclosure include a design in which, "azimuthal harmonic components of the error field caused by the effects of eddy currents within the imaging volume can be canceled."
Regarding claim 6, a combination of embodiments taught within Joseph teaches the coil system of claim 4 (See above discussion), and therefore substantially what is described by claim 6. 
Furthermore, a combination of embodiments taught within Joseph teaches wherein the primary coil and the shield coil are cylindrical (See Joseph: Fig. 12, Ref. Chars. 100 and 112 (showing the gradient coil's location on a cylinder) and Fig. 12, Ref. Chars. 200 and 212 (showing the shielding coil's location on a cylinder)), the primary coil having a first radius, the shield coil having a second radius that is greater than the first radius (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil") and Para. [0083] (providing wherein, "the gradient coil was given a diameter of 1.0 meter. The shielding coil diameter was 1.1 meter")), the shield coil positioned coaxially about the primary coil (See Joseph: Para. [0070] (clarifying that the, "multiple winding gradient coil 100 is located coaxially and within the multiple winding shielding coil 200"); Fig. 12 (showing a dashed arrow indicating the alignment of the coils)).
The multiple embodiments taught by Joseph are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Joseph in order to provide for wherein the primary coil and the shield coil are cylindrical, the primary coil having a first radius, the shield coil having a second radius that is greater than the first radius, the shield coil positioned coaxially about the primary coil as found in claim 6. This is because Joseph clarifies in Paragraph [0021] that the multiple embodiments taught by their disclosure include a design in which, "azimuthal harmonic components of the error field caused by the effects of eddy currents within the imaging volume can be canceled."
(See above discussion), and therefore substantially what is described by claim 7. 
Furthermore, a combination of embodiments taught within Joseph teaches wherein at least one of the primary coil and the shield has two or more coil layers (See Joseph: Para. [0058] (providing for an, "alternative embodiment of the present invention, where the multiple winding shielding coil includes more than one layer. As shown in FIG. 10, a ... first layer of windings 236 may include a plurality of windings ... [and the] second layer of windings 240 may include a plurality of windings")).
The multiple embodiments taught by Joseph are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Joseph in order to provide for wherein at least one of the primary coil and the shield has two or more coil layers as found in claim 7. This is because Joseph clarifies in Paragraph [0021] that the multiple embodiments taught by their disclosure include a design in which, "azimuthal harmonic components of the error field caused by the effects of eddy currents within the imaging volume can be canceled." 
Regarding claim 8, a combination of embodiments taught within Joseph teaches the coil system of claim 6 (See above discussion), and therefore substantially what is described by claim 8. 
(See Joseph: Para. [0083] (clarifying that, "the gradient coil was given a diameter of 1.0 meter")), and the second radius is in the range of about 20 cm to 50 cm (See Joseph: Para. [0083] (providing that the, "shielding coil diameter was 1.1 meter")), wherein the second radius is greater than the first radius (See Joseph: Para. [0083] (stating wherein, "the gradient coil was given a diameter of 1.0 meter. The shielding coil diameter was 1.1 meter")).
The multiple embodiments taught by Joseph are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Joseph in order to provide for wherein the first radius is in the range of about 15 cm to 30 cm, and the second radius is in the range of about 20 cm to 50 cm, wherein the second radius is greater than the first radius as found in claim 8. This is because Joseph clarifies in Paragraph [0021] that the multiple embodiments taught by their disclosure include a design in which, "azimuthal harmonic components of the error field caused by the effects of eddy currents within the imaging volume can be canceled." 
Regarding claim 9, a combination of embodiments taught within Joseph teaches the coil system of claim 4 (See above discussion), and therefore substantially what is described by claim 9. 
(See Joseph: Para. [0079] (providing that, "the gradient coil set includes one gradient coil and one shielding coil")).
The multiple embodiments taught by Joseph are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Joseph in order to provide for wherein the primary coil and the shield coil collectively form a gradient coil as found in claim 9. This is because Joseph clarifies in Paragraph [0021] that the multiple embodiments taught by their disclosure include a design in which, "azimuthal harmonic components of the error field caused by the effects of eddy currents within the imaging volume can be canceled."
Regarding claim 14, a combination of embodiments taught within Joseph teaches a magnetic resonance imaging (MRI) system comprising: the coil system of claim 8 (See above discussion), and therefore substantially what is described by claim 14.
Furthermore, a combination of embodiments taught within Joseph teaches generating a magnetic field along at least one gradient axis (See Joseph: Para. [0004] (describing that, "Magnetic resonance imaging (MRI) systems are currently employed in forming images of the internal human anatomy. In such systems, a patient is placed in a magnetic field ... The magnetic field includes a main magnetic field and three additional fields with linear spatial gradients in the x, y, and z directions") and Para. [0014] (clarifying that the gradient, "coils 30 include an x-gradient coil 32, a y-gradient coil 34 and a z-gradient coil 36, disposed to create gradient fields orthogonal to each other. X and y gradient producing coils are preferably implemented by saddle shaped coil elements disposed about the main magnetic field axis and rotated ninety degrees from each other in orientation. As shown, the z-gradient coil 36 is implemented by a parallel loop gradient coil coaxial with the main magnetic field axis")).
The multiple embodiments taught by Joseph are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Joseph in order to provide for generating a magnetic field along at least one gradient axis as found in claim 14. This is because Joseph clarifies in Paragraph [0021] that the multiple embodiments taught by their disclosure include a design in which, "azimuthal harmonic components of the error field caused by the effects of eddy currents within the imaging volume can be canceled." 
Regarding claim 15, a combination of embodiments taught within Joseph teaches the MRI system of claim 14 (See above discussion), and therefore substantially what is described by claim 15. 
Furthermore, a combination of embodiments taught within Joseph teaches, wherein there are three orthogonal gradient axes, the MRI system comprising three instances of the coil system of claim 8, each coil system being configured to generate a (See Joseph: Para. [0004] (describing that, "Magnetic resonance imaging (MRI) systems are currently employed in forming images of the internal human anatomy. In such systems, a patient is placed in a magnetic field ... The magnetic field includes a main magnetic field and three additional fields with linear spatial gradients in the x, y, and z directions") and Para. [0014] (clarifying that the gradient, "coils 30 include an x-gradient coil 32, a y-gradient coil 34 and a z-gradient coil 36, disposed to create gradient fields orthogonal to each other. X and y gradient producing coils are preferably implemented by saddle shaped coil elements disposed about the main magnetic field axis and rotated ninety degrees from each other in orientation. As shown, the z-gradient coil 36 is implemented by a parallel loop gradient coil coaxial with the main magnetic field axis")).
The multiple embodiments taught by Joseph are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Joseph in order to provide for wherein there are three orthogonal gradient axes, the MRI system comprising three instances of the coil system of claim 8, each coil system being configured to generate a respective magnetic field that varies along a respective one axis as found in claim 15. This is because Joseph clarifies in Paragraph [0021] that the multiple embodiments taught by their disclosure include a design in which, "azimuthal harmonic components of the error field caused by the effects of eddy currents within the imaging volume can be canceled.”
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Joseph as applied to claims 3, 4, 6-9, 14, and 15  above, and further in view of Tsuda (US 6,825,667 B1).
Regarding claim 5, a combination of embodiments taught within Joseph teaches the coil system of claim 4 (See above discussion), and therefore substantially what is described by claim 5. 
However, a combination of embodiments taught within Joseph fails to teach wherein the primary coil and the shield coil are generally planar. 
Nevertheless, Tsuda teaches wherein the primary coil and the shield coil are generally planar (See Tsuda: Col. 4, Lines 54-56 (providing that the, "MRI apparatus includes a static magnetic field generating magnet 2 disposed to sandwich a space in which an object to be examined (e.g., a patient) is placed"); Fig. 7, Ref. Chars. 3, 5, and 15 (showing the planar orientation of the coils)).
The multiple embodiments taught by Joseph and the teachings of Tsuda are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Joseph with wherein the primary coil and the shield coil are generally planar as taught by Tsuda. This is because Tsuda Col. 2, Lines 55-57 clarifies that using what is taught by their disclosure, "it is possible to eliminate non-uniformity of the magnetic field due to temperature variations."
(See above discussion), and therefore substantially what is described by claim 10. 
However, a combination of embodiments taught within Joseph fails to teach wherein the primary coil and the shield coil collectively form a shielded shim coil. 
Nevertheless, Tsuda teaches wherein the primary coil and the shield coil collectively form a shielded shim coil (See Tsuda: Col. 5, Lines 54-62 (stating that the, "magnetic field correcting system consists of … a shim power source 14 that changes its output current based on the output signal value of the thermometer 13, and a shim coil 15 that generates a correction magnetic field ( additional magnetic field) when the output current from the shim power source 14 is applied to the shim coil 15")).
The multiple embodiments taught by Joseph and the teachings of Tsuda are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the multiple embodiments of Joseph with  wherein the primary coil and the shield coil collectively form a shielded shim coil as taught by Tsuda. This is because Tsuda Col. 2, Lines 55-57 clarifies that using what is taught by their disclosure, "it is possible to eliminate non-uniformity of the magnetic field due to temperature variations."
Claims 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph as applied to claims 1, 2, 16, and 17 above, and further in view of Kawamoto (US 4,924,186) and Nelson (US 3,443,209).
(See above discussion) … further comprising … [wherein] the second current for the shield coil [is] at a reduced magnitude as compared to the first current (See Joseph: Para. [0079] (stating that, "the current is the shielding coil 200 must be a particular fraction of the current in the gradient coil to properly cancel the magnetic field of the gradient coil. This fraction depends on the difference in radius between the gradient coil and the shielding coil") and Para. [0077] (discussing the benefits of allowing, "only a fraction of the main coil current to flow in the shielding coil ... thus reducing the current to the shielding coil by a factor of 2")), and therefore substantially what is described by claim 11. 
However, Joseph fails to teach wherein an amplifier [is] electrically coupled to the primary coil and the shield coil, for providing current to the primary coil and the shield coil, and a current splitter coupled between the first amplifier and the coils, the current splitter configured to divide the current from the first amplifier into the first current for the primary coil and into the second current for the shield coil. 
Nevertheless, Kawamoto teaches an amplifier electrically coupled to the primary coil and the shield coil, for providing current to the primary coil and the shield coil … to divide the current from the first amplifier into the first current for the primary coil and into the second current for the shield coil (See Kawamoto: Col. 5, Lines 53-57 (providing for, "a gradient field generation current signal generated from sequence controller 11 which serves as a signal source, is supplied to Y-axis gradient coil 22 through compensation wave generator 26 and driving amplifier 27 in gradient coil driver 13") and Col. 5, Lines 61-65 (stating that a, "drive signal provided from compensation wave generator 26 is supplied to Y-axis auxiliary coil 24 through auxiliary coil drive wave generator 28 and drive amplifier 29 in auxiliary coil driver 14"); Figs. 8 (including the associated sections, Ref. Chars. 22, 24, 27, and 29) and 22-23 reproduced below (providing a current splitting node from wave generator 26 going to amplifier 27 and the wave generator 52 wherein the current gets split into two different nodes).

    PNG
    media_image1.png
    512
    333
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    339
    461
    media_image2.png
    Greyscale

The teachings of Joseph and Kawamoto are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with an amplifier electrically coupled to the primary coil and the shield coil, for providing current to the primary coil and the shield coil … to divide the current from the first amplifier into the first current for the primary coil and into the second current for the shield coil as taught by Kawamoto. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member 
However, Joseph in view of Kawamoto fails to teach a current splitter coupled between the amplifier and the coils.
Nevertheless, Nelson teaches a current splitter coupled between the amplifier and the coils (See Nelson: Col. 5, Line 75 to Col. 6, Line (clarifying that signal is sent via, "a DC amplifier 49 ... to the current control circuits, here illustrated as connected to circuit 52A in FIG. 5 ... [and wherein each] of the current controls 52 comprises ... a variable resistor or potentiometer 62"); Fig. 5). 
The teachings of Joseph, Kawamoto, and Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph viewed in light of Kawamoto with a current splitter coupled between the amplifier and the coils as taught by Nelson. This is because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Regarding claim 12, the teachings of Joseph in view of the teachings of Kawamoto, and Nelson teach the coil system of claim 11 (See above discussion), and therefore substantially what is taught by claim 12. 
Furthermore, Nelson teaches wherein the current splitter is a variable resistor configured to adjust division of the currents (See Nelson: Col. 5, Line 75 to Col. 6, Line (clarifying that signal is sent via, "a DC amplifier 49 ... to the current control circuits, here illustrated as connected to circuit 52A in FIG. 5 ... [and wherein each] of the current controls 52 comprises ... a variable resistor or potentiometer 62"); Fig. 5) and Joseph teaches to maintain a relatively constant first current to second current ratio over an imaging time period (See Joseph: Para. [0077] to [0078] (providing for a design which allows, "only a fraction of the main coil current to flow in the shielding coil. This could be done, for example, by employing two independent windings in the gradient coil, as illustrated in FIG. 12. Then the shielding coil is fed with the current from one of the gradient coil windings, thus reducing the current to the shielding coil by a factor of 2 ... [Furthermore, this] could be accomplished by inserting a compensating inductive and resistive component in series with that part of the gradient current that does not flow into the shielding coil. The purpose of that external component would be to provide to those windings in the gradient coil an inductive and resistive component that matches that of the shielding coil, so that proportional currents would at all times flow in the gradient and shielding coils")).
The teachings of Joseph, Kawamoto, and Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph and Kawamoto with wherein the current splitter is a variable resistor configured to adjust division of the currents as taught by Nelson. This is because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
(See above discussion), and therefore substantially what is described by claim 18. 
Furthermore, Kawamoto teaches wherein current is provided by an amplifier (See Kawamoto: Col. 5, Lines 53-57 (providing for, "a gradient field generation current signal generated from sequence controller 11 which serves as a signal source, is supplied to Y-axis gradient coil 22 through compensation wave generator 26 and driving amplifier 27 in gradient coil driver 13") and Col. 5, Lines 61-65 (stating that a, "drive signal provided from compensation wave generator 26 is supplied to Y-axis auxiliary coil 24 through auxiliary coil drive wave generator 28 and drive amplifier 29 in auxiliary coil driver 14"); Fig. 8, Ref. Chars. 22, 24, 27, and 29) and Nelson teaches wherein the method further comprises dividing the current from the first amplifier into the first current for the primary coil and into the second current for the shield coil (See Nelson: Col. 5, Line 75 to Col. 6, Line (clarifying that signal is sent via, "a DC amplifier 49 ... to the current control circuits, here illustrated as connected to circuit 52A in FIG. 5 ... [and wherein each] of the current controls 52 comprises ... a variable resistor or potentiometer 62"); Fig. 5).
The teachings of Joseph, Kawamoto, and Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph and Nelson with wherein current is provided by an amplifier as taught by Kawamoto. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation 
Regarding claim 19, the teachings of Joseph in view of the teachings of Kawamoto, and Nelson teach the method of claim 18 (See above discussion), and therefore substantially what is described by claim 19. 
Furthermore, Nelson teaches adjusting the current splitter (See Nelson: Col. 5, Line 75 to Col. 6, Line (clarifying that signal is sent via, "a DC amplifier 49 ... to the current control circuits, here illustrated as connected to circuit 52A in FIG. 5 ... [and wherein each] of the current controls 52 comprises ... a variable resistor or potentiometer 62"); Fig. 5) and Joseph teaches to maintain a relatively constant first current to second current ratio over an imaging time period (See Joseph: Para. [0077] to [0078] (providing for a design which allows, "only a fraction of the main coil current to flow in the shielding coil. This could be done, for example, by employing two independent windings in the gradient coil, as illustrated in FIG. 12. Then the shielding coil is fed with the current from one of the gradient coil windings, thus reducing the current to the shielding coil by a factor of 2 ... [Furthermore, this] could be accomplished by inserting a compensating inductive and resistive component in series with that part of the gradient current that does not flow into the shielding coil. The purpose of that external component would be to provide to those windings in the gradient coil an inductive and resistive component that matches that of the shielding coil, so that proportional currents would at all times flow in the gradient and shielding coils")).
The teachings of Joseph, Kawamoto, and Nelson are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph and Kawamoto with adjusting the current splitter as taught by Nelson. This is because Nelson Col. 2, Lines 13-17 clarifies that their disclosure provides for, "a method and apparatus for continuously maintaining a given magnetic field magnetically homogeneous during execution of an analytical process involving utilization of the field."
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph as applied to claims 1, 2, 16, and 17 above, and further in view of Kawamoto.
Regarding claim 13, Joseph teaches the coil system of claim 1 (See above discussion), and therefore substantially what is disclosed in claim 13.
However, Joseph fails to teach wherein a first amplifier is electrically coupled to the primary coil for providing the first current to the gradient coil and a second amplifier electrically coupled to the shield coil for providing the second current to the shield coil.
Nevertheless, Kawamoto teaches wherein a first amplifier is electrically coupled to the primary coil for providing the first current to the gradient coil (See Kawamoto: Col. 5, Lines 53-57 (providing for, "a gradient field generation current signal generated from sequence controller 11 which serves as a signal source, is supplied to Y-axis gradient coil 22 through compensation wave generator 26 and driving amplifier 27 in gradient coil driver 13") ; Fig. 8, Ref. Chars. 22 and 27); and a second amplifier electrically coupled to the shield coil for providing the second current to the shield coil (See Kawamoto: Col. 5, Lines 61-65 (stating that a, "drive signal provided from compensation wave generator 26 is supplied to Y-axis auxiliary coil 24 through auxiliary coil drive wave generator 28 and drive amplifier 29 in auxiliary coil driver 14"); Fig. 8, Ref. Char. 24 and 29).
The teachings of Joseph and the teachings of Kawamoto are considered to be analogous to the claimed invention because they are in the same field of  magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with wherein a first amplifier is electrically coupled to the primary coil for providing the first current to the gradient coil and a second amplifier electrically coupled to the shield coil for providing the second current to the shield coil as taught by Kawamoto. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality."
Regarding claim 20, Joseph teaches the method of claim 17 (See above discussion) … maintaining a relatively constant first current to second current ratio over an imaging time period (See Joseph: Para. [0077] to [0078] (providing for a design which allows, "only a fraction of the main coil current to flow in the shielding coil. This could be done, for example, by employing two independent windings in the gradient coil, as illustrated in FIG. 12. Then the shielding coil is fed with the current from one of the gradient coil windings, thus reducing the current to the shielding coil by a factor of 2 ... [Furthermore, this] could be accomplished by inserting a compensating inductive and resistive component in series with that part of the gradient current that does not flow into the shielding coil. The purpose of that external component would be to provide to those windings in the gradient coil an inductive and resistive component that matches that of the shielding coil, so that proportional currents would at all times flow in the gradient and shielding coils")).
However, Joseph fails to teach wherein the first current is provided by a first amplifier and the second current is provided by a second amplifier, the method further comprising: tuning the first and/or second amplifiers.
Nevertheless, Kawamoto teaches wherein the first current is provided by a first amplifier (See Kawamoto: Col. 5, Lines 53-57 (providing for, "a gradient field generation current signal generated from sequence controller 11 which serves as a signal source, is supplied to Y-axis gradient coil 22 through compensation wave generator 26 and driving amplifier 27 in gradient coil driver 13") ; Fig. 8, Ref. Chars. 22 and 27) and the second current is provided by a second amplifier (See Kawamoto: Col. 5, Lines 61-65 (stating that a, "drive signal provided from compensation wave generator 26 is supplied to Y-axis auxiliary coil 24 through auxiliary coil drive wave generator 28 and drive amplifier 29 in auxiliary coil driver 14"); Fig. 8, Ref. Char. 24 and 29), the method further comprising: tuning the first and/or second amplifiers (See Kawamoto: Col. 6, Lines 42-57 (describing the, "operation of circuit 28 shown in FIG. 10 ... Denoting the level of the input signal to operational amplifier A11 by V11, the level of the output signal of operational amplifier A11 by V12, the level of the output signal of operational amplifier A13 by Vl3, the level of the output signal of operational amplifier A16 by Vl4, the level of the output signal of operational ampli-fier Al5 by Vl5, the level of the output signal of operational amplifier A17 by V16 and the level of output signal of operational amplifier A18 by Vl7, when switches S11 and S12 are as shown in FIG. 10 (switched to the lower side in this case), output signal levels V12 to V17 are given")).
The teachings of Joseph and the teachings of Kawamoto are considered to be analogous to the claimed invention because they are in the same field of  magnetic resonance imaging (MRI) gradient coil systems and methods. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by Joseph with wherein the first current is provided by a first amplifier and the second current is provided by a second amplifier, the method further comprising: tuning the first and/or second amplifiers as taught by Kawamoto. This is because Kawamoto Col. 3, Lines 10-19 provides the motivation of using, "the MRI system according to the present invention ... for compensating, e.g., a compensation current for canceling a deviation of a field due to eddy current produced in a conductive member disposed on the outer side of a gradient coil, ... the current supply section to each auxiliary coil ... [in order] to obtain an MR image having superior quality."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793